Case 3:19-cv-01537-BEN-JLB Document 78 Filed 01/21/21 PageID.9398 Page 1 of 4



  1   XAVIER BECERRA
      Attorney General of California
  2   State Bar No. 118517
      MARK R. BECKINGTON
  3   Supervising Deputy Attorney General
      State Bar No. 126009
  4   JOSE A. ZELIDON-ZEPEDA
      Deputy Attorney General
  5   State Bar No. 227108
      PETER H. CHANG
  6   Deputy Attorney General
      State Bar No. 241467
  7   JOHN D. ECHEVERRIA
      Deputy Attorney General
  8   State Bar No. 268843
       455 Golden Gate Avenue, Suite 11000
  9    San Francisco, CA 94102-7004
       Telephone: (415) 510-3479
 10    Fax: (415) 703-1234
       E-mail: John.Echeverria@doj.ca.gov
 11   Attorneys for Defendants
 12                      IN THE UNITED STATES DISTRICT COURT
 13                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 14
 15   JAMES MILLER, et al.,                        19-cv-1537-BEN-JLB
 16                     Plaintiffs, JOINT MOTION TO CONTINUE
                                    DEADLINE FOR PROPOSED
 17           v.                    FINDINGS OF FACT AND
                                    CONCLUSIONS OF LAW
 18   CALIFORNIA ATTORNEY
      GENERAL XAVIER BECERRA, et Courtroom: 5A
 19   al.,                          Judge:       Hon. Roger T. Benitez
                                    Trial Date:  February 3, 2021
 20                    Defendants. Action Filed: August 15, 2019
 21
 22        Defendants Xavier Becerra, in his official capacity as Attorney General of the
 23   State of California, and Luis Lopez, in his official capacity as Director of the
 24   Department of Justice Bureau of Firearms1 (together, “Defendants”), and Plaintiffs
 25   James Miller, Wendy Hauffen, Neil Rutherford, Adrian Sevilla, Ryan Peterson,
 26
            1
 27          Pursuant to Federal Rule of Civil Procedure 25(d), Bureau of Firearms
      Director Luis Lopez, in his official capacity, is substituted for former Interim
 28   Director Brent E. Orick.
                                                    1
         Joint Motion to Continue Deadline for Proposed Findings of Fact and Conclusions of Law
                                         (19-cv-1537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 78 Filed 01/21/21 PageID.9399 Page 2 of 4



  1   Gunfighter Tactical, LLC, John Phillips, PWGG, L.P., San Diego County Gun
  2   Owners PAC, California Gun Rights Foundation, Second Amendment Foundation,
  3   and Firearms Policy Coalition, Inc. (collectively, “Plaintiffs”) (together with
  4   Defendants, the “Parties”), by and through their counsel, respectfully request that
  5   the Court continue certain pretrial deadlines in accordance with the following
  6   stipulation of the Parties:
  7        WHEREAS, during the December 16, 2020 pretrial conference in this matter,
  8   the Court set a bench trial for February 3, 2021, providing for direct witness
  9   testimony by written declaration and cross-examination by deposition designation
 10   (Dkt. 72);
 11        WHEREAS, the Parties have been engaged in expedited deposition discovery,
 12   with the final deposition currently scheduled for January 22, 2021;
 13        WHEREAS, the Parties are endeavoring to submit to the Court their respective
 14   deposition designations, and complete copies of the deposition transcripts and
 15   videos, by January 27, 2021 and any cross-designations by February 1, 2021;
 16        WHEREAS, Local Civil Rule 16.1(f)(9) provides that parties must, not less
 17   than seven days before trial, serve and file (1) briefs on all significant disputed
 18   issues of law, including foreseeable procedural and evidentiary issues, and (2)
 19   proposed findings of fact and conclusions of law;
 20        WHEREAS, the current deadline for the Parties’ Rule 16.1(f)(9) obligations is
 21   January 27, 2021; and
 22        WHEREAS, the Parties agree that the deadline for the Parties’ respective
 23   proposed findings of fact and law should be continued until shortly after the trial
 24   date to allow them to focus on the designation and preparation of the deposition
 25   transcripts for trial and to tailor the proposed findings of fact and conclusions of
 26   law to the evidence submitted by the parties on the date of trial;
 27
 28
                                                    2
         Joint Motion to Continue Deadline for Proposed Findings of Fact and Conclusions of Law
                                         (19-cv-1537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 78 Filed 01/21/21 PageID.9400 Page 3 of 4



  1          THE PARTIES HEREBY STIPULATE, AGREE, AND REQUEST that the
  2   Court reset the deadline for the Parties’ proposed findings of fact and conclusions
  3   of law from January 27, 2021 to February 10, 2021.
  4   Dated: January 21, 2021                        Respectfully submitted,
  5                                                  XAVIER BECERRA
                                                     Attorney General of California
  6                                                  MARK R. BECKINGTON
                                                     Supervising Deputy Attorney General
  7                                                  JOSE ZELIDON-ZEPEDA
                                                     PETER H. CHANG
  8                                                  Deputy Attorneys General
  9
                                                     s/ John D. Echeverria
 10
                                                     JOHN D. ECHEVERRIA
 11                                                  Deputy Attorney General
                                                     Attorneys for Defendants
 12
 13
 14   Dated: January 21, 2021                        SEILER EPSTEIN LLP
 15
 16
                                                     s/ George M. Lee (by consent)
 17
                                                     GEORGE M. LEE
 18                                                  Attorneys for Plaintiffs
 19   SA2019104420
      42523095.docx
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                     3
          Joint Motion to Continue Deadline for Proposed Findings of Fact and Conclusions of Law
                                          (19-cv-1537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 78 Filed 01/21/21 PageID.9401 Page 4 of 4




                                  CERTIFICATE OF SERVICE


Case Name:        James Miller et al. v. Xavier Becerra, et al.

Case No.          3:19-cv-01537-BEN-JLB

I hereby certify that on January 21, 2021, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:
    JOINT MOTION TO CONTINUE DEADLINE FOR PROPOSED FINDINGS OF
    FACT AND CONCLUSIONS OF LAW
I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California and the United States
of America the foregoing is true and correct and that this declaration was executed on January
21, 2021, at San Francisco, California.


                Robert Hallsey                                    /s/ Robert Hallsey
                  Declarant                                            Signature

SA2019104420
42523080.docx
